
	

113 HR 4381 IH: Biometric Information Privacy Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4381
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To protect the privacy of individuals' personal genetic information and other personal identifier
			 information.
	
	
		1.Short title
			This Act may be cited as the Biometric Information Privacy Act.2.Congressional findingsCongress finds:(1)Personal genomics is a growing industry where there is nothing to prevent firms from passing
			 personal genetic information to a third party.(2)Technology companies increasingly use biometric information in security features where there is
			 nothing to prevent them from passing that information to a third party.3.Definitions(a)The term personal physiological biometric information is defined as:(1)Genetic information.(2)Finger prints.(3)Palm prints.(4)Hand geometry.(5)Iris scans.(6)Retina scans.(7)Eye vein scans.(b)The term business entity is defined as any:(1)Organization.(2)Corporation.(3)Trust.(4)Partnership.(5)Sole Proprietorship.(6)Unincorporated association.(7)Venture established to make a profit.(8)Nonprofit.4.General authorization(a)OffenseA business entity, governmental entity, or person who knowingly—(1)fraudulently obtains personal physiological biometric information relating to an individual; or(2)discloses personal physiological biometric information without permission from the individuals to
			 which the personal physiological biometric information pertains,shall be punished as provided in subsection (b).(b)PenaltiesA business entity, governmental entity, or person described in subsection (a) shall—(1)be fined not more than $50,000, imprisoned not more than 1 year, or both;(2)if the offense is committed under false pretenses, be fined not more than $100,000, imprisoned not
			 more than 5 years, or both; and(3)if the offense is committed with intent to sell, transfer, or use individually identifiable health
			 information for commercial advantage, personal gain, or malicious harm, be
			 fined not more than $250,000, imprisoned not more than 10 years, or both.5.Disclosure of information to governmental entity pursuant to court orderA governmental entity may obtain personal physiological biometric information pursuant to a court
			 order only if, in the court proceeding relevant to such court order—(1)such entity offers clear and convincing evidence that the subject of the information is reasonably
			 suspected of engaging in criminal activity and that the information sought
			 would be material evidence in the case; and(2)the subject of the information is afforded the opportunity to appear and contest such entity's
			 claim.6.EnforcementThe Attorney General shall enforce violations of section 4 and section 5.7.Effective dateThe provisions of this Act shall take effect immediately upon enactment.
